Citation Nr: 1611969	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension secondary to service-connected disabilities.

2.  Entitlement to service connection for coronary artery disease (CAD) secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 1975 and April 1979 to February 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction for the appeal is now with the Denver, Colorado RO.  In August 2014, the Board denied service connection for hypertension and CAD on a direct basis and remanded the issues of entitlement to service connection for hypertension and CAD secondary to service-connected disabilities for further development.  Accordingly, the matters remaining for appellate consideration are entitlement to secondary service connection for the Veteran's hypertension and CAD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

As noted in the August 2014 Board remand:  

The Veteran contends that his CAD is secondary to a service-connected condition, specifically degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain.  The Veteran contends that his back condition does not allow him to follow physical therapy or exercise and therefore caused his CAD.  In support of his claim, the Veteran provided a letter from Dr. D.A.R. of Pike's Peak Cardiology dated in April 2010.  The letter indicates that the Veteran's 1989 back injury made physical exercise difficult, which has led to him gaining weight.  These "factors are clearly associated with the development of coronary artery disease and I think contributed greatly to his development of severe coronary disease requiring surgery in May of 2007."

Accordingly, it was requested that addendum medical opinions be obtained to determine whether the Veteran's hypertension and/or CAD are caused and/or aggravated by his service connected back condition.  

On January 2015 VA examination, the examiner opined that "there are no studies in the medical literature that show any causal link of spinal DJD/DDD/stenosis with essential hypertension.  However, there is abundant evidence in the medical literatue that obesity and sleep apnea can cause hypertension, and indeed these two NON service connected conditions were the more likley causes of his essential hypertension."  In providing this opinion, the examiner failed to address the opinion from Dr. D.A.R. (and the Veteran's contention) that the Veteran has gained weight (become obese) because his service connected back disability has made it difficult for him to exercise.  Accordingly, the Board finds this opinion is inadequate for rating purposes and another remand to obtain an addendum medical nexus opinion is necessary.  

Notably, the January 2015 VA examiner further opined that the Veteran's risk factors for developing CAD include hypertension.  The Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, consideration of his CAD claim must be deferred pending the additional development requested herein and resolution of the claim of service connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran's claims file to the examiner who performed the Veteran's January 2015 VA examination for an addendum medical advisory opinion, or, if that examiner is not available, to an examiner who is qualified to give an opinion as to the etiology of the Veteran's cardiovascular disorder (CAD and hypertension).  A new examination is only required if deemed necessary by the examiner.  Based on review of the record (and reexamination of the Veteran if deemed necessary), the examiner should provide an opinion as to the following: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and/or CAD was caused or aggravated by his service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain?  The physician is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

b)  If the examiner finds that hypertension and/or CAD was not caused but was aggravated by service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain, the examiner should identify the baseline level of severity of hypertension and/or CAD prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of hypertension and/or CAD is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

As part of this opinion, the examiner must specifically address the opinion from Dr. D.A.R. (and the Veteran's contention) that the Veteran has gained weight (become obese) because his service connected back disability has made it difficult for him to exercise.  Further, this opinion must be reconciled with the January 2015 opinion that obesity can cause hypertension.  

c)  If it is determined that the Veteran's hypertension is caused or aggravated by his service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine with bilateral radicular pain; is his CAD caused or aggravated by his hypertension?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided. 

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




